Citation Nr: 1135313	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-10 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1953 to November 1955. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Cleveland, Ohio. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In October 2005, the RO denied a claim of entitlement to service connection for bilateral hearing loss; following notice of this decision, the Veteran did not file a notice of disagreement with respect to this issue, and the rating decision became final.

2. Evidence received since the October 2005rating decision is new and material and raises a reasonable possibility of substantiating the claim.

3. The competent and probative evidence of record reflects that the Veteran has a current bilateral hearing loss that is etiologically related to his military service.  


CONCLUSIONS OF LAW

1. The October 2005 rating decision, denying a claim of entitlement to service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.201, 20.1103 (2010).

2. Evidence added to the record since the October 2005 rating decision is new and material; thus, the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2010).

3. Resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

In this decision, the Board reopens and grants the Veteran's service connection claim for bilateral hearing loss; this represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.  

New and Material Claim

The Veteran's claim for service connection for bilateral hearing loss was previously considered and denied by the RO in an October 2005 rating decision on the grounds that (i) the audiometric findings did not meet the diagnostic criteria for a grant of service connection and (ii) there was no plausible relationship to service.  The Veteran was notified of that decision and of his appellate rights, but did not appeal.  That decision is now final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran submitted a request to reopen his claim in December 2006.  The RO denied the Veteran's claim to reopen because the evidence submitted was deemed neither new nor material.  It is from this determination that the current appeal stems.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. 38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2010).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran n in developing the facts necessary for his claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

At the time of the October 2005 rating decision, which denied the Veteran's claim for service connection for bilateral hearing loss, the evidence of record consisted of the Veteran's claim, a response from the National Personnel Records Center (NPRC) indicating that his records were fire-related, the Veteran's 1955 separation examination, and an August 2005 VA Audiological examination which indicated "borderline normal" hearing in the left ear and moderate to high hearing loss in the right ear.  This examiner was unable to opine as to the etiology of the hearing loss without resorting to speculation.  

With respect to this claim, new and material evidence has been received.  Since the October 2005 rating decision, the Veteran has provided competent statements relating to in-service noise exposure and continuous hearing loss symptomatology since service.  In addition, the record contains a confirmed "impaired hearing" diagnosis as to both ears (which meet the criteria set forth under 38 C.F.R. § 3.385). See VA Audiological Examination, December 2010.  

Accordingly, as this evidence relates to previously unestablished facts necessary substantiate the claim, the claim is reopened.  The underlying claim for service connection for bilateral hearing loss is addressed below.

Entitlement to Service Connection

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Factual Background

The Veteran contends that his hearing loss is related to service.  He has submitted numerous statements indicating that his hearing loss first began while he was serving in Pusan, Korea in 1954 to 1955.  During this time, he reports that he worked near a "large and loud" generator for nearly 11 months which produced "unbearable" noise.  See February 2011 Statement from Veteran.  He was then transferred to the 7th Infantry unit where he was additionally exposed to artillery noise.  He has endorsed having both hearing loss and tinnitus since service.  Notably, the Veteran is currently service-connected for tinnitus based upon similar noise exposure during service. See Rating Decision, October 2005. 

As stated above, with the exception of a November 1955 separation examination, there are no service treatment or personnel records available in the claims file. See Formal Finding of Unavailability, February 2011.  The separation examination showed a normal (15/15) whispered voice test.  

Post-service treatment records show some loss of hearing acuity in April 2002. See April 9, 2002, VA Audiogram.  The Veteran subsequently underwent a VA audiological examination in August 2005, performed by an audiologist who reviewed the claims file.  He reported being exposed to loud generator noise while serving Korea.  He denied having any significant post-service occupational noise exposure since he was employed as an investment business/stock broker.  He also reported that the ringing in his ears started while he was in Korea.  Audiometric testing revealed pure tone values within the criteria for hearing loss disability under 38 C.F.R. § 3.385 cited above, although the left ear hearing loss was deemed "borderline normal."  The audiologist diagnosed moderate high frequency sensory hearing loss in the right ear and borderline normal hearing in the left ear. 

With respect to nexus, the examiner stated that "because the Veteran noted that the tinnitus began while he was in the military," it was at least as likely as not that tinnitus is due to military service.  Although the Veteran had likewise endorsed hearing loss since service, the audiologist stated an opinion with respect to hearing loss could not be provided without resorting to speculation.  He noted that the Veteran's separation examination in November 1955 showed normal whispered voice testing, but no hearing tests were available for the period prior to 2002.   

The Veteran again underwent a VA audiological examination in December 2010, performed by an audiologist who reviewed the claims file.  He reported having bilateral hearing loss since approximately 1954.  He stated that, as a signal supply specialist, he was exposed to artillery and generator noise while in the military.  The generator noise was described as "extremely loud."  He reported a daily, temporary threshold shift (hearing loss) after working all day close to the generator.  As a civilian, he was a stock broker with no noise exposure.  He denied all other occupational or recreational noise.  Audiometric testing revealed pure tone values within the criteria for hearing loss disability under 38 C.F.R. § 3.385 cited above and the pertinent diagnoses were right and left ear moderate to moderately severe sensorineural hearing loss.  

In regard to etiology, the audiologist again stated that an opinion could not be provided without resorting to speculation.  In so concluding, the examiner noted that a whispered voice test, such as the one conducted upon separation in 1955, could not rule out a unilateral hearing loss or high frequency hearing loss.  


Analysis 

As an initial matter, the Veteran has been shown to have impaired hearing as required under 38 C.F.R. § 3.385.  See VA Audiological Examination, December 2010. Thus, a current bilateral hearing loss disability is established here.   

Next, the Veteran has submitted numerous statements indicating that he was exposed to extremely loud generator noise on a daily basis while serving in Pusan, Korea in 1954 and 1955.  He has also reported exposure to artillery noise during this time.  He reports that he began to experience hearing loss symptoms not long after this exposure in-service. See Statement from Veteran, March 2005.  After discharge from service, he continued to experience hearing loss symptoms in spite of the fact that he had no post-service occupational noise exposure in his capacity as a stock broker. 

On review of the evidence above, the Board finds that acoustic trauma during service is shown.  Indeed, the Veteran has competently reported that he was exposed to near-constant loud, generator noise, as well as artillery noise, in his capacity as a signal supply specialist in Korea.  This appears to be consistent with the circumstances of his service.  Moreover, the Board notes that the Veteran is competent to report on these matters (i.e., what comes to him through his senses). See Layno v. Brown, 6 Vet. App. 465 (1994).

Additionally, the Board finds the Veteran's statements regarding in-service noise exposure to be credible, as they have been consistently reported throughout the record.  In this regard, the Board notes that the Veteran's service records are missing through no fault of his own.  Although such records may have been useful in adjudication of this claim, there is simply nothing in the current record to contradict his statements regarding in-service noise exposure.  For all of these reasons, in-service acoustic trauma is conceded.  In so finding, the Board points out that acoustic trauma was conceded as part of the grant for service connection for tinnitus in October 2005.  Notably, this grant of benefits was also based upon the Veteran's account of in-service acoustic trauma from the generator/artillery.  

The Board also recognizes the Veteran's contentions that he has had continuous hearing problems since active service.  For reasons explained immediately above, the Board places a high probative value on the Veteran's statements that he was exposed to extremely loud generator noise on a daily basis for approximately one-year while in service and that he experienced intermittent hearing loss during active duty.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lastly, the Board acknowledges that neither the August 2005 VA examiner, nor the December 2010 VA examiner were able to provide a nexus opinion without resorting to speculation.  Nevertheless, the December 2010 examiner did note that the Veteran's whispered voice test at separation could not have ruled out unilateral hearing loss or high frequency hearing loss.  In light of this fact, it is plausible that the Veteran did, indeed, have some kind of hearing deficiency that was undetectable by the whispered voice test at separation.  This is especially so in light of his competent and credible statements regarding in-service symptoms of hearing loss.  Moreover, the August 2005 examiner, while accepting the Veteran's account of in-service tinnitus symptoms, patently rejected (or ignored) his account of in-service hearing loss symptoms.  Yet, the Veteran's statements were sufficient to relate the tinnitus to service.  It seems inequitable for the VA examiner not to have applied the same reasoning to the hearing loss claim.  

Thus, in light of the Veteran's credible account of having bilateral hearing loss since being exposed to acoustic trauma during service, the current diagnosis of a bilateral hearing loss disability, and resolving doubt in the Veteran's favor, the Board finds that the bilateral hearing had its onset as a result of the Veteran's period of active service.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Accordingly, the Board resolves doubt in the Veteran's favor and finds that the evidence supports service connection for bilateral hearing loss. 38 U.S.C.A. § 5107(b) (West 2002).  Therefore, the appeal is granted.


ORDER

Entitlement to service connection for bilateral hearing loss. 



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


